 1   STEVEN T. JAFFE, ESQ.
     Nevada Bar No. 7035
 2   sjaffe@lawhjc.com
     ASHLIE L. SURUR, ESQ.
 3   Nevada Bar No. 11290
     asurur@lawhjc.com
 4

 5      HALL, JAFFE & CLAYTON, LLP
                7425 Peak Drive
 6         Las Vegas, Nevada 89128
                 (702) 316-4111
 7             Fax (702) 316-4114

 8   Attorneys for Lowe’s Home Centers, LLC

 9                              UNITED STATES DISTRICT COURT

10                                       DISTRICT OF NEVADA

11   CYNTHIA POZESKY, an Individual,                     Case No.: 2:18-cv-02270-APG-VCF

12                          Plaintiff,                      STIPULATION AND ORDER TO
                                                           EXTEND DEADLINE TO RESPOND
13          vs.                                               TO PLAINTIFF CYNTHIA
                                                           POZESKY’S MOTION TO REMAND
14   LOWE’S HOME CENTERS, LLC, a North                             [ECF NO. 13]
     Carolina Limited Liability Company; DOES I-
15   X; and ROE BUSINESS ENTITIES XI-XX,
     inclusive,
16
                            Defendants.
17

18         The parties, by and through their attorneys of record, stipulate as follows:

19          1.     On December 19, 2018, Plaintiff filed a Motion to Remand. ECF No. 13.

20          2.     The current deadline to respond to the Motion to Remand [ECF No. 13] is

21   January 2, 2019.

22          3.     Due to several intervening court holidays, Defendant Lowe’s Home Centers.

23   LLC requires additional time to fully and fairly prepare its response to the issues raised in the

24

                                                     1
 1   Motion to Remand.

 2          4.    Accordingly, the parties agree there is good cause to extend the deadline to

 3   respond to the Motion to Remand [ECF No. 13] from January 2, 2019 to January 7, 2019.

 4   Dated: January 2, 2019.                           Dated: January 2, 2019.

 5   HALL JAFFE & CLAYTON, LLP                         CLAGGETT & SYKES LAW FIRM

 6   /S/Ashlie L. Surur                                /S/William Sykes
     Steven T. Jaffe, Esq.                             Sean K. Claggett, Esq.
 7   Nevada Bar No. 7035                               Nevada Bar No. 8407
     Ashlie L. Surur, Esq.                             William T. Sykes, Esq.
 8   Nevada Bar No. 11290                              Nevada Bar No. 9916
     7425 Peak Drive                                   4101 Meadows Lane, Suite 100
 9   Las Vegas, Nevada 89128                           Las Vegas, Nevada 89107
     Attorneys for Lowe’s Home Centers, LLC            Attorneys for Cynthia Pozesky
10

11                                             ORDER

12   IT IS SO ORDERED.

13   DATED:

14                               _____________________________
                                 UNITED STATES DISTRICT JUDGE
15   UNITED STATES DISTRICT COURTDated:
                                  JUDGEJanuary 3, 2019.

16

17

18

19

20

21

22

23

24

                                                   2
